DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/08/2021 has been entered. Claims 1, 4, 15-16 and 20 have been amended. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: CN202796001 teaches a pixel circuit of a luminescent device and a display device and aims at avoiding attenuation of an organic light emitting diode (OLED). In the circuit, a source of a switch transistor is connected with a line data line, a grid is connected with a row scanning line, a drain is connected with a first end of a first storage capacitor, and a second end of the first storage capacitor is connected with a first end of a power line. A source of a driving transistor is connected with a first end of the power line, a grid is connected with a first end of the first storage capacitor, and a drain is connected with a first end of the OLED. A source of a first compensation transistor is connected with the first end of the first storage capacitor, a grid is connected with a luminescent control line, a drain is connected with a source of a second compensation transistor and a first end of the OLED, a grid of the second compensation transistor is connected with the row scanning line, and a drain is connected with a second end of the OLED and a second end of the power line. 
Prior arts fail to disclose or suggest a pixel circuit, comprising a driving transistor, a light- emitting sub-circuit, a short-circuiting sub-circuit, and a compensation 
Claim 1, prior arts fail to disclose or suggest a pixel circuit, comprising a driving transistor, a light- emitting sub-circuit, a short-circuiting sub-circuit, and a compensation sub-circuit, wherein: a first terminal and a second terminal of the light-emitting sub-circuit are electrically coupled to a first power supply terminal and the compensation sub- circuit respectively; the short-circuiting sub-circuit is electrically coupled to the first terminal and the second terminal of the light-emitting sub-circuit, and is configured to short- circuit the light-emitting sub-circuit under control of a short-circuiting control terminal; the compensation sub-circuit, having a plurality of transistors, wherein the compensation sub-circuit is electrically coupled to a data voltage terminal, a reference voltage terminal, and a first electrode and a gate electrode of the driving transistor, where only a first electrode of a single transistor of the plurality of transistors is directly connected to the light-emitting sub-circuit and the short- circuiting sub-circuit; and a second electrode of the driving transistor is electrically coupled to a second power supply terminal; wherein: the light-emitting sub-circuit is configured to emit a light of brightness in a level corresponding to a current flowing therethrough; and the compensation sub-circuit is configured, based on the data voltage terminal and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/29/2021